SUB-ITEM 77Q1(f) [logo Tait, Weller & Baker LLP] February 25, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, DC20549 RE:Phocas Real Estate Fund Commission File Number 0001576367 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Phocas Real Estate Fund pursuant to Item 304(a) of Regulation S-K in its Form N-SAR dated March 1, 2013 captioned “Changes in Registrant’s Certifying Accountant.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on an amendment to Form N-SAR. Sincerely, /s/ Tait , Weller & Baker LLP Tait, Weller & Baker LLP cc:Ms. Karen Shaw, Treasurer Atlantic Fund Services 3 Canal Plaza, Suite 600 Portland, ME04101 [Missing Graphic Reference]
